DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The current application claims the benefit of Provisional Application Serial No. 62/323,288, filed on April 15, 2016. This examination is conducted based on the priority date of April 15, 2016.

Claim Objections
Claim 1 is objected to because of the following informalities:  an internal period “.” After “RNA-seq” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear whether the “an interface” in line 6 (pg 2) of claim 1 means the same as “an interface” in line 1-2 (pg 3) of claim 1, or means something different.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more. 

The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guide lines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Update d Subject Matter Eligibility Guidance (hereinafter both referred to as the "Guidance"), as outlined in the MPEP at 2106.04. 

Framework with which to Evaluate Subject Matter Eligibility: 
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter; 
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea; 
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.

Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to a process for identifying receptor-ligand pairs in intercellular communications [Step 1: YES; See MPEP § 2106.03]. 
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
•	mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
•	certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
•	mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).

With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).
 
The claim steps to abstract ideas of mental processes and mathematical concepts as follows: 
Mathematical concepts recited in the claims include:
“normalizing the data from the curated gene list”;
“assigning states to each receptor-ligand pair in each cell”;
“applying unsupervised clustering to identify sub-clusters and providing sub-cluster data”.

Steps of evaluating, analyzing or organizing information recited in the claims include:
“obtaining a plurality of data sets from a curated gene list of receptor-ligand pairs”;
“inputting reference genome sequences from library and auxiliary bio data bases”;
“selecting genes into a gene set by extracting their normalized transcript abundance data”;
“removing genes that exhibit low variation in transcript abundance from the set”;
“cross-referencing the selected gene data with the reference genome sequences data and the normalized curated list of receptor-ligand pairs”;
“storing the results in a results storage database”; 
 
Hence, the claim explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claim must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Because the claim do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.0S(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).

Instant claim 1 recites additional elements: 
An interface that receives RNA-seq data …”;
“a sequencer that provides RNA-seq data”;
“an output device, in communication with the storage database through an interface, wherein said output device is configured to obtain the identified sub-cluster and receptor-ligand data from the storage device”.
The sequencer, interface and output device are all well-known and conventionally used. Sequencer and the sequencing service are commonly available through commercial service. The relationship between the abstract idea and these additional elements are nominal. The interface and the output device recited in claim 1, are interpreted as the monitor (in which a graphic user interface (GUI) might be running) that comes with a general purpose computer. The abstract idea can be executed with the help of any computer (that usually comes with an interface and an output device); the sequence data can be acquired from any commercial service. On the other hand, the cited additional elements do not impose a meaningful limit on the judicial exception. Hence, the cited additional elements do not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).  (Step 2A Prong Two: No).

As such, the claims are lastly evaluated using the analysis under Step 2B to determine if the additional elements contribute to is significantly more than the judicial exception. 
At the time of invention, sequencers were well known and conventional. Similarly, output devices were also conventional. The ligand-receptor communications, have been explored by the pharmaceutical industry for many years (especially when related to the G-protein coupled receptors (GPCR)). At the end of the invention, the abstract idea stays as abstract idea. Those additional elements are just necessary parts for the abstract idea to be executed and presented. There is no inventive concept coming out of the combination.
The well-known generic step of data-gathering and outputting constitutes insignificant extra-solution activity, and when considered individually, or as a whole, is insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea. (see MPEP 2106.05(g)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al: (CELL REPORTS, vol. 10, no. 7, 1 February 2015, pages 1187-1201, NPL cit. 1, IDS submitted 10/15/2018), and further in view of Patel et al: (12 Jun 2014, Vol 344, Issue 6190 pp. 1396-1401, NPL cit. 2, IDS submitted 10/15/2018).

Claim 1 is directed to a system for identifying receptor-ligand pairs active in intercellular communications relating to cell replication by transforming single cell RNA-seq. data into a visualized display, that comprising: 
a sequencer for providing RNA-seq data from a plurality of individual cells of a cancer or tumor; 
an interface in communication with the sequencer for receiving the RNA-seq data from the sequencer, said interface configured to perform the steps of; 
obtaining and storing a plurality of normalized single-cell data sets generated by the sequencer; 
obtaining a plurality of data sets from a curated gene list of receptor-ligand pairs; 
normalizing the data from the curated gene list; 
inputting reference genome sequences from library and auxiliary bio data bases; 
selecting genes into a gene set by extracting their normalized transcript abundance data, assigning states to each receptor-ligand pair in each cell, removing genes that exhibit low variation in transcript abundance from the set, applying unsupervised clustering to identify sub-clusters and providing sub-cluster data; 
cross-referencing the selected gene data with the reference genome sequences data and the normalized curated list of receptor-ligand pairs, and storing the results in a results storage 3database; 
an output device, in communication with the storage database through an interface, wherein said output device is configured to obtain the identified sub-cluster and receptor- ligand data from the storage device, and to provide a display in the form of a heatmap or ReLiCoMap from which a clinician can identify receptor-ligand pairs that may be involved in cellular communication within the cancer or tumor.
 
With respect to claim 1, Choi et al discloses a computational model system, CCCExplorer to uncover stroma-tumor crosstalk-signaling pathways as a directed and connected network from ligand­receptor interactions (Fig 4, page 1193; para 2, line 6-10, col 1, page 1192). More specifically, Choi et al teaches:
	I. “cDNA libraries were generated and sequenced using Illumina HiSeq2000
Sequencers. RNA-seq was performed directly on sorted populations without subjecting them to in vitro culturing or RNA amplification to avoid any potential variances in transcript distribution”. (col 2, para 2, line 7-13, page 1190). The sorted population include tumor cells (Fig 4, page 1193).
	II. the CCCExplorer system with the following functions:
obtaining and normalizing data (“We first selected differentially regulated ligands in the intra-tumoral stromal cells and tumor epithelial cells compared to WT counterparts, using a set of selection criteria based on FPKM > 2, fold change > 1.5, and adjusted p value < 0.1 (Table S2). Similarly, we selected cognate receptors on tumor epithelial cells with FPKM values > 2 (Table S2)” (para 2, line 1-6, col 1, page 1194). 
Obtaining many curated gene list (“This modeling required comprehensive ligand-receptor network information. The known ligand-receptor information was obtained from databases including KEGG and DLRP. However, these data sets are incomplete; thus, we derived the subcellular localizations of all available proteins in the HPRD database (http://www.hprd.org) and isolated protein sets with subcellular localizations in ‘‘extracellular’’ and ‘‘secreted’’ to identify additional ligands to complement the KEGG and DLRP database. Cognate receptors of these ligands were identified by analyzing protein interactions from the STRING database”. ( para 2 line 1-12, col 2, page 1192)
Normalizing data in the light of curated gene list (“Using these criteria, we identified upregulated ligands from individual intratumoral cellular compartments (61 in macrophages, 32 in monocytes, 25 in neutrophils, and 62 in tumor cells; Table S2) and 149 genes encoding receptors expressed in tumor epithelial cells (Table S2). Most of the ligands passing our threshold have a corresponding adj. p < 0.05. TFs and their target gene information were obtained from KEGG and TRED”. (para 2, line 6-14, col 1, page 1194). 
Integrated reference genome sequences (“RNA-seq reads were analyzed using FastQC to detect potential problems. Then, short reads were aligned to the mm9 reference genome using TopHat with default parameters. FPKMs were determined for all RefSeq genes using CuffLinks. Read counts were obtained using HTseq”. (para 1 under section “RNA-Seq Analyses”, col 2, page 1198).
Extracting normalized transcript abundance (as discussed above regarding element (a); assessing states to each receptor-ligand pair: “We first selected differentially regulated ligands in the intratumoral stromal cells and tumor epithelial cells compared to WT counterparts, using a set of selection criteria based on FPKM > 2, fold change > 1.5, and adjusted p value < 0.1 (Table S2). Similarly, we selected cognate receptors on tumor epithelial cells with FPKM values > 2 (Table S2). Using these criteria, we identified upregulated ligands from individual intratumoral cellular compartments (61 in macrophages, 32 in monocytes, 25 in neutrophils, and 62 in tumor cells; Table S2) and 149 genes encoding receptors expressed in tumor epithelial cells (Table S2). Most of the ligands passing our threshold have a corresponding adj. p < 0.05”. (para 1, line 1-12, col 1, page 1194); This also reads on the claim limitation of “removing genes that exhibit low variation”; unsupervised clustering “Heatmap analysis of those ligands demonstrated cell-type-specific clustering and upregulated expression in tumor samples compared to WT samples (Figure 5). FPKM, fold change, and adj. p values of upregulated ligands from macrophage-tumor crosstalk network are shown (Figure 5). Consistently, heatmap of all genes also demonstrated cell type-specific gene expression (Figure S5) (para 3, line 4-10, col 1, page 1194; Fig 5, page 1195). Also “Hierarchical clustering analysis on processed RNA-seq data showed discrete clustering of individual stromal subsets and epithelial cells from tumor-bearing and WT lungs (Figure S3). These results suggest that the RNA-seq data were sufficiently robust to identify tumor-specific differentially regulated genes in individual cell populations” (para 3, line 1-6, col 2, page 1190)
Cross-referencing: “CCCExplorer analysis identified pathways that are activated by paracrine/autocrine crosstalk specifically and included both previously described and relatively novel signaling pathways in NSCLC. Tumor-promoting pathways including MAPK, PI3KAkt, NF-kappa B, ErbB, Ras, TGF-b, and TNF signaling pathways were activated by all of the stroma-tumor paracrine and tumor autocrine crosstalk (Figures 6, S6, and S7). Importantly, we identified potentially novel paracrine crosstalk pathways including IL6-IL6R between macrophages and tumor cells in NSCLC. In the CCCExplorer analysis, the IL6-IL6R ligand-receptor interaction was predicted to uniquely activate HIF-1 signaling. IL6, a potent activator of STAT3, has been shown to be secreted by tumor cells in various cancer types. In NSCLC, whereas a tumor autocrine role of IL6 has been implicated in carcinogenesis, the paracrine crosstalk between stromal IL6 and tumor IL6R has not been reported” (para 4, col 1, page 1194).. 

CCCExplorer has interface (with visual display) to communicate with storage database (as discussed above regarding elements II.a and II.b);  CCCExplorer has a function to perform clustering (so sub-clusters can be identified) and display the heatmap results (as discussed above regarding element II.e).

Choi et al is not explicit on “single-cell” RNA-seq. The way that Choi et al acquired their RNA-seq data is through RNA deep sequencing. Realizing the human cancers are complex ecosystems composed of cells with distinct phenotypes, genotypes, and epigenetic states, but current models do not adequately reflect tumor composition in patients. Exampled by the intra-tumoral heterogeneity in primary glioblastoma, Patel et al teaches the single-cell RNA-seq (title and Abstract).

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to substitute prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to substitute the RNA-seq method used in Choi et al’s teaching of the CCCExplorer system for uncovering stroma-tumor crosstalk-signaling pathways as a directed and connected network from ligands­receptor interactions (Fig 4, page 1193; para 2, line 6-10, col 1, page 1192),  with the single-cell RNA-seq method used in Patel et al’s teaching that highlights the intratumoral heterogeneity in primary glioblastoma, because Patel et al’s single-cell RNA-seq method “enables “functional characterization from landmark genes and annotated gene sets, relate in vivo states to in vitro models, inform transcriptional classifications based on bulk tumors, and even capture genetic information for expressed transcripts” (line 3-5, para 1, col 1 to line 1-2, col 2, page 1397). Single-cell RNA-seq enable analyzing intra-tumoral heterogeneity systematically (line 3, col 2, page 1397). One would reasonably expect the success as Choi et al and Patel et al are both about studying the tumor cell communications (especially the signaling triggered by ligand-receptor binding) based on the RNA-seq data, and they both succeed.

Conclusion
No claim is allowed. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631